By the court:
Slideli,, J.
I find only one witness to prove the claim, and I do not discover any corroborating circumstance established by any other testimony or evidence. I do not conceive that the application of the defendants to the court, to charge the jury on certain questions of law, as set forth in the record, can be construed into an admission of facts by the defendants, and so be treated as a circumstance corroborating the testimony of the single witness.
*335I do not concur in the opinion of the district judge, that the oath of the plaintiff, annexed to the petition, by which he obtained the arrest of the defendants, can be treated as a corroborating circumstance; nor, in his opinion, that the plea of the defendants involves an admission of the purchase of the sugar.
In my opinion, therefore, the judgment should b'e reversed, and the case remanded for a new trial, the costs of the appeal to be paid by the plaintiff.
Eustis, C. J. and Rost, J. We concur in this opinion.